DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 12/21/2020 following the non-final rejection of 09/22/2020. Claims 1-6 and 8-11 were amended; claims 7 and 12-20 were cancelled. Claims 1-6 and 8-11 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to claim 10 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 09/22/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to claims rejected under 35 U.S.C. 101 double patenting have been fully considered and are persuasive.  The rejections of 09/22/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art in light of the amendments made to the claims. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 at 1st line reads, “the reverse flow turboshaft or turboprop defined in” but should likely read “the reverse flow turboshaft or turboprop engine defined in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369179, herein referenced as Bradbrook, in view of US 2014/0290265, herein referenced as Ullyott, and in further view of US 3152443, herein referenced as Newland.
Regarding Claim 1, Bradbrook a reverse flow turboshaft or turboprop engine (aircraft gas turbine engine 110 fig. 3; the limitation of “turboshaft or turboprop engine” is being interpreted to represent the purpose or intended use of the engine and not as a structural limitation for the claimed invention since the engine types recited are gas turbine optimized for an intended use/purpose. See MPEP 2111.02 subsection II “Preamble statements reciting purpose or intended use”) comprising: a low pressure (LP) spool (see second core module 191 fig. 5 which forms a low pressure spool) and a high pressure (HP) spool (see first core module 190 fig. 5 which forms a high pressure spool) arranged sequentially in an axial direction (shown to be arranged axially sequentially in fig. 5), the LP spool (191 fig. 5) comprising an LP compressor (128 fig. 5) drivingly connected to an LP turbine (low pressure fan drive turbine 143 fig. 5), the LP turbine (143 fig. 5) separately drivingly connected to an external rotatable load (see fan via a reduction gearbox (RGB) (“the gearbox 126 and bevel drive 139a, 139b are together configured to provide a reduction ratio” para. 65); the HP spool (190 fig. 5) comprising an HP compressor (129 fig. 5) in flow communication with the LP compressor (128 fig. 5; see core flow A which goes from LP compressor 128 to HP compressor 129 in fig. 5), and an HP turbine (131 fig. 5) disposed forward of the HP compressor (129 fig. 5) and aft of the LP turbine (143 fig. 5), the HP turbine (131 fig. 5) being drivingly connected to the HP compressor (129 fig. 5) via an HP shaft (177 fig. 5), wherein the LP spool (191 fig. 5) and the HP spool (190 fig. 5) are disposed on opposed sides of an engine split plane (P) (a vertical plane disposed between the first core module 190 and second core module 191 in fig. 5 so as to split the two modules) extending between the LP turbine (143 fig. 5) and the HP turbine (131 fig. 5).
However, Bradbrook fails to explicitly anticipate [the] LP compressor drivingly connected to an LP turbine via an LP compressor gear train, [and]
the split plane (P) including a flange assembly for allowing the engine to be split between the LP turbine and the HP turbine, and wherein the HP shaft is axially spaced from the engine split plane (P).
  
	Bradbrook and Ullyott are analogous art in that both relate to the field of endeavor of gas turbine engines.
	Ullyott teaches of the LP spool comprising an LP compressor (20 fig. 1) drivingly connected to an LP turbine (12 fig. 1) via an LP compressor gear train (variable 
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the connection of shaft 127 and LP compressor 128 in fig. 5 of Bradbrook with the transmission and transmission shaft from Ullyott so as to enable the variation of the rotational speed of the low pressure compressor independent of the low pressure turbine” as taught by Ullyott.
However, the combination of Bradbrook and Ullyott fails to teach of wherein the split plane (P) including a flange assembly for allowing the engine to be split between the LP turbine and the HP turbine, and wherein the HP shaft is axially spaced from the engine split plane (P).  

	Bradbrook, Ullyott and Newland are analogous art in that they relate to the field of endeavor of gas turbine engines.
Newland teaches of the split plane (P) (a vertical plane which separates disc 4 and disc 6 in fig. 4; discs 4 and 6 being of different shaft assemblies as shown in fig. 4) including a flange assembly (see flange assembly adjacent bolts 300 fig. 4) for allowing the engine to be split between the LP turbine and the HP turbine (shown to separate the power shaft and the gas shaft 59 in fig. 6), and wherein the HP shaft (gas shaft 59 fig. 6) is axially spaced from the engine split plane (P) (shown to be further downstream of the split in fig. 6). Newland teaches that splitting the gas turbine engine casing as described 
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the gas turbine casing between the 1st module 190 and the 2nd module 191 in fig. 5 of Bradbrook, as modified above in view of Ullyott, to be separable between the power-turbine assembly and gas producer assembly in the manner taught by Newland so that ‘the power-turbine assembly may be removed or replaced as a unit’ as taught by Newland.  The teaches of Newland used to modify to the combination of Bradbrook and Ullyott would result in a gas turbine engine with a flange assembly between the LP turbine (see LP turbine 143 of second module 191 in fig. 5 of Bradbrook, the second module 191 forming a power-turbine assembly) and the HP turbine (see HP turbine 131 of first module 190 in fig. 5 of Bradbrook, the first module 190 forming a gas producer assembly) since this is the split between the power-turbine assembly and the gas producer assembly as shown in fig. 5 of Bradbrook.

Regarding Claim 2, the combination of Bradbrook, Ullyott and Newland comprises the reverse flow turboshaft or turboprop engine defined in claim 1, wherein the LP spool further comprises an LP compressor shaft drivingly connected to the LP compressor gear train (see transmission shaft 32 that connects the transmission 30, 130 to the compressor 20 in fig. 1 of Ullyott, as used to modify Bradbrook above), and wherein the LP compressor shaft is disposed entirely forward of the HP shaft and of the engine split plane (the LP compressor shaft would be disposed entirely forward of the nd module 191 in fig. 5 of Bradbrook, which is shown to be forward of the first module 190 and the split between the modules in fig. 5 of Bradbrook).  

Regarding Claim 3, the combination of Bradbrook, Ullyott and Newland comprises the reverse flow turboshaft or turboprop engine defined in claim 2, wherein the LP spool further comprises an LP turbine shaft (see input shaft 127 driven by turbine 143 in fig. 5 of Bradbrook; said components are shown to be part of the second module 191 in fig. 5 of Bradbrook) drivingly connected to the reduction gearbox (RGB) (input shaft 127 shown to drive the gearbox 126 and bevel drive 139a in fig. 5 of Bradbrook), the RGB having an output shaft (see shaft between bevel drive 139a and fan 113a in fig. 5 Bradbrook) adapted to be connected to the external rotatable load (fan 113a fig. 5 of Bradbrook).  

Regarding Claim 4, the combination of Bradbrook, Ullyott and Newland comprises the reverse flow turboshaft or turboprop engine defined in claim 3, wherein the LP compressor shaft is parallel to the LP turbine shaft (the transmission shaft 32 is shown to be coaxial with the LP shaft 24 in fig. 1 of Ullyott, as used to modify Bradbrook above, this would mean that these two shafts would be parallel to each other in the combination above), and wherein both shafts extend forward of the LP turbine (the input shaft 127 and the LP compressor 128 is shown to be forward of the LP turbine 143 in fig. 5 of Bradbrook).  

Regarding Claim 8, the combination of Bradbrook, Ullyott and Newland comprises the reverse flow turboshaft or turboprop [engine] defined in claim 1, wherein the LP spool and the HP spool respectively form part of an LP spool module and an HP spool module (see second module 191, i.e. LP module, and first module 190, i.e. HP module, in fig. 5 of Bradbrook, respectively), the LP spool module being detachable from the HP spool module at the flange assembly (F). 
(As taught by Newland above, the casing in the combination above has a flange assembly between the power-turbine assembly, i.e. second module 191 fig. 5 of Bradbrook, and the gas- producer assembly, i.e. first module 190 fig. 5 of Bradbrook, so that ‘the power-turbine assembly may be removed or replaced as a unit’. See combination above in claim 1 for more details.)

Regarding Claim 9, the combination of Bradbrook, Ullyott and Newland comprises the reverse flow turboshaft or turboprop engine defined in claim 1, wherein the HP compressor is connected in fluid communication with the LP compressor via an external duct line disposed radially outside of a core of the engine (see inter-compressor core air duct 135 that connects the LP compressor 128 and HP compressor 129 in fig. 4 of Bradbrook; the duct 135 is shown to be outside of the core of the engine in fig. 4).  

Regarding Claim 10, the combination of Bradbrook, Ullyott and Newland comprises the reverse flow turboshaft or turboprop engine defined in 9, wherein an air cooler (see compressor intercooler 157 fig. 5 of Bradbrook; “heat is exchanged from the compressed air to the ambient air. Consequently, the intercooler duct 136 and inter-compressor core air duct 135 together form a compressor intercooler 157” para. 68 of Bradbrook) is mounted to the duct line (shown in fig. 5 of Bradbrook).  

Allowable Subject Matter
Claims 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, said claim is deemed allowable over the prior art as no reference was found which anticipated or rendered obvious the claimed invention. Particularly, the aspects where “the LP compressor drivingly connected to an LP turbine via an LP compressor gear train, the LP turbine separately (i.e. not thru the LP compressor) drivingly connected to an external rotatable load via a reduction gearbox, [and] wherein the LP compressor shaft branches off at an angle from the LP turbine shaft”.
Regarding claim 11, no prior art was found which anticipated or rendered obvious the claimed invention which requires “the LP compressor drivingly connected to an LP turbine via an LP compressor gear train, the LP turbine separately (i.e. not thru the LP compressor) drivingly connected to an external rotatable load via a reduction gearbox, [and] wherein the LP turbine is mounted for rotation about an engine centerline and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745